Title: From George Washington to Colonel Elisha Sheldon, 4 December 1779
From: Washington, George
To: Sheldon, Elisha


        
          Sir,
          Head Quarters [Morristown] Decemr 4th 1779
        
        I received this morning your letter of the 29th and in consequence, have given Mr [ ] your Qr Mr a warrant for ten thousand dollars, which is as much as the military Chest can at present spare—When this is expended you can apply for a further sum.
        I have no objection to your inlisting such men belonging to the infantry whose times of service are very near expiring and who will not reengage in their own corps. You will consider this as your authority for the purpose, agreeable to which are my instructions to General Heath. I am with regard Sir Your most Obedt
        
          G.W.
        
      